ORDER OF SUSPENSION

The respondent, H. Randall Starnes, was admitted as a member of the Kentucky Bar Association by order entered April 1, 1974.
On February 20,1996, in the United States District Court for the Eastern District of Kentucky, Starnes entered a plea of guilty to knowingly and intentionally possessing with intent to distribute and distributing two Lor-cet tablets, also known as Hydrocodone Bitartrate, a Schedule III controlled substance and, on a separate occasion, knowingly and intentionally possessing with intent to distribute forty-two Lorcet tablets. These are felony offenses in violation of Title 21, United States Code, Section 841(a)(1). Starnes is awaiting sentencing for these offenses.
SCR 3.166 provides that “[a]ny member of the Kentucky Bar Association who pleads guilty ... to a felony as defined in KRS 500.080 shall be automatically suspended from the practice of law in this Commonwealth.” Such suspension is automatic and begins on the day following the plea of guilty. Therefore, as of February 21, 1996, Starnes was automatically suspended from the practice of law in Kentucky, which suspension shall remain in effect until dissolved or superseded by an order from this Court.
Pursuant tó SCR 3.166, Starnes shall notify all his clients in writing of his inability to continue to represent them and shall furnish copies of all such letters to the Director of the Kentucky Bar Association. He must also make arrangements to return all active files to his clients or new counsel, to return all unearned attorney fees and client property to his clients, and he shall advise the Director of such arrangements within ten days.
Disciplinary proceedings against Starnes shall be initiated by the Inquiry Tribunal pursuant to SCR 3.160, unless already begun or unless Starnes resigns under terms of disbarment.
STEPHENS, C.J., and GRAVES, KING, LAMBERT, STUMBO and WINTERSHEIMER, JJ., concur.
/s/ Robert F. Stephens, Chief Justice